DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
Response to Amendment
New claim 17 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2007/0254175).

It is noted that instant claims don’t distinguish thermoplastic elastomer and non-crosslinked rubber. Claim 2 limits the rubber of the second polymeric component which contains styrene butadiene rubber and ethylene vinyl acetate rubber. Non-crosslinked styrene butadiene rubber and ethylene vinyl acetate rubber are thermoplastic elastomer.
It is noted that for claims 5 and 6, the parts by weight limitation is meaningless without specifying the total amount of the polymers in the polymer composition given the claim recites “a polymer composition comprising”. 
Double Patenting
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 of U.S. Patent No.9,777,488. Although the claims at issue ‘488 claims a floor covering comprising a polymer composition of an elastomer and a thermoplastic elastomer.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5 of U.S. Patent No.9,303,412. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘412 claims a floor covering comprising a polymer composition of an elastomer and a thermoplastic elastomer.
Claims 1-4, 7, 11-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 of copending Application No.16/064,739. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘739 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 7-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, 15 of copending Application No.16/065,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments and declaration filed 9/28/2021 have been fully considered but they are not persuasive.
In response to applicant's declaration, it is insufficient to overcome the rejection given 1) no definitions of these two terms, thermoplastic and rubber, is provided in declaration nor filed specification. A well accepted definition of thermoplastic elastomer in the field is a polymer having both thermoplastic and elastomeric properties. While amount of glass transition temperatures or/and the microstructure of the copolymer are not an established criteria for thermoplastic elastomer in the industry. 2) Both non-crosslinked styrene butadiene rubber and ethylene vinyl acetate rubber can be reshaped or melt processed (i.e. thermoplastic) and exhibit elastomeric properties. Therefore, they are thermoplastic elastomer. They are random copolymers like ENGAGE series polyolefin elastomers manufactured by Dow chemical, which are called elastomers in the industry. 3) Rubber may or may not be thermoplastic elastomer, however, thermoplastic elastomer are called rubber under many circumstances, such as i) in paragraph 16 of filed declaration, these two terms are interchangeable; ii) the journal article by Singh et al (Photodegradation and stabilization of styrene-butadiene-styrene rubber, Journal of Applied Polymer Science, Vol 75, Issue 9, 2000, P 1103-1114); iii) in claim 2, the claimed rubber includes ethylene propylene rubber and ethylene vinyl acetate rubber, both are well known thermoplastic elastomer.   
Lastly, the examiner would like to point out an inconsistency between the declaration and evidence references provided by applicants: paragraph 9 of the declaration states EVA with VA content greater than 40wt% is rubber, lower than 40 wt% is thermoplastic elastomer; however, according to Rubber Handbook page 348, EVA with VA content lower than 40 wt% is semi-crystalline thermoplastic which does not have elastomeric properties; according to “Elastomeric materials” pages 47-48, EVA with VA content of 40-60 wt% is rubber with thermoplastic character, i.e. thermoplastic elastomer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763